DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-34, 04/21/2022, with respect to the rejection(s) of amended claim(s) 1 and 21 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sueishi (US 20080245457) made in view of DE 10258812 and CN 203902170 in view of Colby (US 20150083306) and optionally Maxwell (US 20060016536).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and further in view of optionally Maxwell (US 20060016536) and Ishida (US 20130284333).  
Regarding claim 1, Suieshi discloses a two-wheeled vehicle tyre comprising: a tread portion being provided with a row of crown blocks (Figure 2 , [0025] crown block-9) arranged on a tyre equator and a row of middle blocks arranged axially outwardly of the row of crown blocks (Figure 2, middle block-9), wherein circumferential pitch lengths of directly adjacent crown blocks are greater than circumferential pitch lengths of directly adjacent middle block (Figure 2 , pitch length of crown blocks arranged on the equator are greater than the middle length). In the same field of endeavor pertaining to pneumatic tire  for motorcycle DE’812 and CN’170 disclose the reinforcement  plural reinforcing portions are arranged  to extend continuously in the zig zag manner in the tire circumferential direction via the middle blocks and the shoulder blocks alternately, having narrow width compare to the  tread width , (Figure 1, reinforcing portion-14,  [0015], DE’812; Figure 2 (annotated below) , CN’170).

    PNG
    media_image1.png
    945
    1310
    media_image1.png
    Greyscale


It would be obvious for one ordinary skilled in the art to modify Sueishi with that of reinforcement portion teaching of DE’812/CN’170 for improving grip and stability during extreme conditions ([0011], DE’812).
Further, the above combination disclose narrow width of the tie bar with respect to didn’t specifically discloses the range of the width of the tie bar is from 1.5% to 4% of a tread width. In the same field of endeavor pertaining to the tyre art, Colby discloses that the width of the tie-bar is 3% TW.
The calculation for the tie bar width is described herein: From the Figure below the ratio of the width of the tie bar (X) and BW is 15%.
BW=0.20TW (Figure 2 illustrated); TW is tread width)
X=0.15 BW (Figure 4 illustrated)
BW =6.7X
6.7X= 0.20TW 
X=0.03TW therefore, tie bar width is 3% TW which meets the claim limitation range.
It would be obvious for one ordinary skilled in the art to modify the teaching of the above combination with the tie bar width of Colby’s for the purpose of as the design of the tire provides increased tread stability during retreading process ([0005]).


    PNG
    media_image2.png
    877
    1472
    media_image2.png
    Greyscale


Further regarding the limitation that the range of the width of the tie bar is from 1.5% to 4% of a tread width, Maxwell discloses that width of the biting element 50 and width of the biting element 40 (tie bars between the blocks)has same width, which is ≤ 20% of the length L of the block ([0018]). In the same field of endeavor, Ishida discloses length of the shoulder block is 25 mm ([0127]), therefore the biting width is less than 5mm from Maxwell and Ishida’s combined disclosure. Further, Ishida discloses that tread width is 145mm ([0127]), hence the tie bar width is less than 3.4% of the tread width.
Colby’s disclosure stated that the tie bar width range with respect to the tread width falls in the claimed range. Further, Maxwell and Ishida references are cited herein to provide a numerical range of the width of the tie bar and corroborate that narrow tie bars are common in the art.
Regarding claim 21, Seushi discloses a tread portion being provided with a row of crown blocks arranged on a tire equator and a row of middle blocks arranged axially outwardly of the row of crown blocks (Figure 2) pitch lengths of directly adjacent crown blocks are greater than circumferential pitch lengths of directly adjacent middle block (Figure 2, pitch length of crown blocks arranged on the equator are greater than the middle length).
Seushi didn’t disclose a reinforcing portion connecting one middle block and the adjacent shoulder block is provided, 
In the same field of endeavor pertaining to pneumatic tire  for motorcycle DE’812 and CN’170 disclose the reinforcement  plural reinforcing portions are arranged  to extend continuously in the zig zag manner in the tire circumferential direction via the middle blocks and the shoulder blocks alternately, having narrow width compare to the  tread width , (Figure 1, reinforcing portion-14,  [0015], DE’812; Figure 2 (annotated below) , CN’170).

    PNG
    media_image1.png
    945
    1310
    media_image1.png
    Greyscale


It would be obvious for one ordinary skilled in the art to modify Sueishi with that of reinforcement portion teaching of DE’812/CN’170 for improving grip and stability during extreme conditions ([0011], DE’812).
Further, the above combination disclose narrow width of the tie bar with respect to tread width but didn’t specifically discloses the range of the width of the tie bar is from 1.5% to 4% of a tread width. In the same field of endeavor pertaining to the tyre art, Colby discloses that the width of the tie-bar is 3% TW.
The calculation for the tie bar width is described herein: From the Figure below the ratio of the width of the tie bar (X) and BW is 15%.
BW=0.20TW (Figure 2 illustrated); TW is tread width)
X=0.15 BW (Figure 4 illustrated)
BW =6.7X
6.7X= 0.20TW 
X=0.03TW therefore, tie bar width is 3% TW which meets the claim limitation range.
Further regarding the limitation that height of the reinforcing portion from the outer surface is in a range of from 10% to 20% of a maximum height of the crown blocks , Colby discloses height of the reinforcement member-24 is less than 4 mm; whereas in the same art Seushi discloses that the height of the crown block is around 18mm, therefore combining Seushi with Colby the reinforcement member-24 from Colby is around 21% of the crown block (measured from Seushi)., which is close to claim limitation.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 


It would be obvious for one ordinary skilled in the art to modify the teaching of the above combination with the tie bar width of Colby’s for as the design of the tire provides increased tread stability during retreading process ([0005]).


    PNG
    media_image2.png
    877
    1472
    media_image2.png
    Greyscale

Further regarding the limitation that the range of the width of the tie bar is from 1.5% to 4% of a tread width, Maxwell discloses that width of the biting element 50 and width of the biting element 40 (tie bars between the blocks) has same width, which is ≤ 20% of the length L of the block ([0018]). In the same field of endeavor, Ishida discloses length of the shoulder block is 25 mm ([0127]), therefore the biting width is less than 5mm from Maxwell and Ishida’s combined disclosure. Further, Ishida discloses that tread width is 145mm ([0127]), hence the tie bar width is less than 3.4% of the tread width.
Colby’s disclosure stated that the tie bar width range with respect to the tread width falls in the claimed range. Further, Maxwell and Ishida references are cited herein to provide a numerical range of the width of the tie bar and corroborate that narrow tie bars are common in the art.

Regarding Claim 25, DE’812 discloses the reinforcing portions do not connect the directly adjacent shoulder blocks in the tire circumferential direction and wherein the reinforcing portions do not connect the directly adjacent middle blocks in the tire circumferential direction (Figure 1).

Claim(s) 2, 7,8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and optionally Maxwell (US 20060016536) and Ishida (US 20130284333) in view of Matsumura (US 6651711, hereinafter’711).
Regarding claim 2, the combination of Claim 1 disclose all the limitation of claim 1 except it did not disclose that pitch lengths of directly adjacent crown blocks are greater than circumferential pitch lengths of directly adjacent middle block. Matsumara’711 discloses the circumferential pitch lengths of directly adjacent crown blocks are in a range of from 1.1 to 1.5 times the circumferential pitch lengths of directly adjacent middle blocks (Figure1, col 3, line 27-32, pitch P2 =n/(n+1)*P1, where n=4; P1=1.25*P2).
It would be obvious for one ordinary skilled in the art to modify the combination of Claim 1 with that of the pitch length of Matsumara ‘711 for the purpose of displaying good performance in soft and hard terrains (col 1, line 25-28, Matsumara’711).
Regarding claim 7 and 20, Seushi discloses the crown blocks and the middle blocks are separated from one another in a tyre axial direction when viewed from a tyre circumferential direction (Figure 1).
Regarding claim 8, combination above disclose all the limitation of claim 1 except it did not disclose that circumferential pitch lengths of directly adjacent shoulder blocks are same as the circumferential pitch lengths of directly adjacent middle blocks. Matsumura ’711 discloses shoulder blocks arranged axially outwardly of the row of middle blocks, wherein circumferential pitch lengths of directly adjacent shoulder blocks are same as the circumferential pitch lengths of directly adjacent middle blocks (col 3, line 46-48). 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and optionally Maxwell (US 20060016536) and Ishida (US 20130284333) as applied to claim 1 above, in view of Miwa (US 20150360517).
Claims 3-4, combination above  disclose all the limitations of claim 1, but fails to disclose that the crown blocks is provided with a crown shallow groove extending on and along the tyre equator. In the same field of endeavor pertaining to the art of two wheel tyre, Miwa discloses crown blocks is provided with a crown shallow groove extending on and along the tyre equator (Figure 2, [0071], crown blocks-11, shallow groove-25).  Further, regarding claim 4, the % depth of the groove with respect to the height can be varied and disclosed in Table 1 for different examples (Table 1,[0084]) which falls within the range disclosed in the claim.
It would be obvious for one ordinary skilled in the art to modify the teachings of the combination with that of Miwa’s shallow groove for the purpose of stable cornering operation as taught in Miwa.
Claim 5, 6, and 19   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and further in view of optionally Maxwell (US 20060016536) and Ishida (US 20130284333) as applied above in Claim 1, in view of Ishida, (US 20130014868).
Regarding claims 5, combination above disclose all limitations of claim 1, but did not disclose that the projected regions of the center at the outer surface length of the tire. In the same field of endeavor pertaining to the art of motorcycle tyre, Ishida teaches a tyre main body that is continuous over a tyre circumferential direction at a same cross-sectional shape and that extends between axially spaced bead portions through the tread portion and sidewall portions (Figure 1,[0039], bead portion-4, tread portion-2, sidewall-3), and the crown blocks are arranged such that when ground contact surfaces of the crown blocks are projected onto an outer surface of the tyre main body along each tyre normal line of the crown blocks (Figure 1, crown block-16). Further, the crown block-16  is located at an outer surface length of the tire (Figure 1-2), [0015] from the tyre main body. Ishida did not specifically discloses that the crown block is located within 13%, as disclosed in claim. However, Ishida discloses widths of the center/crown, region  ([0056]) based on which the position of the center/crown at the outer surface length of the tire main body can be determined.
Further, one of the ordinary skilled in the art readily appreciating that the benefits of the projected regions of the center, at the outer surface length of the main body of the tyre could be optimized by changing the width of the center region  as taught by Ishida to improve braking performance during straight running ([0136], Ishida).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claims 6 and 19, combination above disclose all limitations of claim 1, but did not disclose that the projected regions of the center and middle blocks at the outer surface length of the tire.
In the same field of endeavor pertaining to the art of motorcycle tyre, Ishida teaches a tyre main body that is continuous over a tyre circumferential direction at a same cross-sectional shape and that extends between axially spaced bead portions through the tread portion and sidewall portions (Figure 1,[0039], bead portion-4, tread portion-2, sidewall-3), and the middle blocks are arranged such that when ground contact surfaces of the middle  blocks are projected onto an outer surface of the tyre main body along each tire normal line of the middle blocks (Figure 1, middle block-17). Further, the middle block-17 are located at an outer surface length of the tire (Figure 1-2), [0015] from the tire main body. Ishida did not specifically discloses that the middle block is located within 20% to 34% as disclosed in claim. However, Ishida discloses widths of the middle block ([[0058]]) based on which the position of the middle blocks projection at the outer surface length of the tire main body can be determined.
Further, one of the ordinary skilled in the art readily appreciating that the benefits of the projected regions of the middle block, at the outer surface length of the main body of the tyre could be optimized by changing the width of the middle region  as taught by Ishida to improve braking performance during straight running ([0136], Ishida).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and further in view of optionally Maxwell (US 20060016536) and Ishida (US 20130284333) in view of Matsumura (US 6651711, hereinafter’711) as applied above in Claim 8, further in view of Ishida, (US 20130014868).

Regarding claim 9, combination above disclose all the limitations of claim 8, but did not explicitly state the projected region of the shoulder blocks on an outer surface length of the tyre main body.
In the same field of endeavor pertaining to the art of motorcycle tyre, Ishida had a tyre main body that continuous over a tyre circumferential direction at a same cross-sectional shape and that extends between axially spaced bead portions through the tread portion and sidewall portions (Figure 1,[0039], bead portion-4, tread portion-2, sidewall-3), and the shoulder blocks are arranged such that when ground contact surfaces of the shoulder blocks are projected onto an outer surface of the tyre main body along each tyre normal line of the shoulder  blocks (Figure 1, shoulder block-18). Further, Ishida discloses that the shoulder block -18 located at an outer surface length of the tire (Figure 1-2), [0015] from the tyre main body. Ishida did not specifically discloses that the shoulder block is located within 36-47% as disclosed in claim. However, Ishida discloses width of the shoulder block , ([0057]) based on which the position of the shoulder blocks projection on the outer surface of the tire main body  can be determined.
Further, one of the ordinary skilled in the art readily appreciating that the benefits of the projected regions of the shoulder , at the outer surface length of the main body of the tyre could be optimized by changing the width of the shoulder region  as taught by Ishida to improve braking performance during straight running ([0136], Ishida).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of  DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and optionally Maxwell (US 20060016536) and Ishida (US 20130284333) in view of Matsumura (US 6651711, hereinafter’711) as applied above in claim  8, further in view of Ogo (US 20160214439) .
Regarding claim 10, above combination disclose all limitations of claim 8, but fails to explicitly state that the middle blocks and shoulder blocks overlap. In the same filed of endeavor pertaining to the art of two wheeled tire, Ogo discloses that the middle blocks and shoulder blocks overlap with each other in a tire axial direction when viewed from a tire circumferential direction (Figure 3A, [0010]).
It would be obvious for one ordinary skilled in the art to modify the teachings of Matsumara with that of the teachings of Ogo for the purpose of improving traction and tyre performance in rough track. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and optionally Maxwell (US 20060016536) and Ishida (US 20130284333) in view of Matsumura (US 6651711, hereinafter’711) as applied to claim 2 above, in view of Miwa (US 20150360517).
Claim 12, combination above disclose all the limitations of claim 2, but fails to disclose that the crown blocks is provided with a crown shallow groove extending on and along the tyre equator. In the same field of endeavor pertaining to the art of two wheel tyre, Miwa discloses crown blocks is provided with a crown shallow groove extending on and along the tyre equator (Figure 2, [0071], crown blocks-11, shallow groove-25).  
It would be obvious for one ordinary skilled in the art to modify the teachings of the combination with that of Miwa’s shallow groove for the purpose of stable cornering operation as taught in Miwa.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of DE 10258812 (hereinafter DE’812) and CN 203902170 (hereinafter CN’170) in view of Colby (US 20150083306) and further in view of optionally Maxwell (US 20060016536) and Ishida (US 20130284333) in view of Matsumura (US 6651711, hereinafter’711) as applied above in Claim 2, in view of Ishida, (US 20130014868).
Regarding claims 16, combination above disclose all limitations of claim 2, but did not disclose that the projected regions of the center and middle blocks at the outer surface length of the tire.
In the same field of endeavor pertaining to the art of motorcycle tyre, Ishida teaches a tyre main body that is continuous over a tyre circumferential direction at a same cross-sectional shape and that extends between axially spaced bead portions through the tread portion and sidewall portions (Figure 1,[0039], bead portion-4, tread portion-2, sidewall-3), and the middle blocks are arranged such that when ground contact surfaces of the middle  blocks are projected onto an outer surface of the tyre main body along each tire normal line of the middle blocks (Figure 1, middle block-17). Further, the middle block-17 are located at an outer surface length of the tire (Figure 1-2), [0015] from the tire main body. Ishida did not specifically discloses that the middle block is located within 20% to 34% as disclosed in claim. However, Ishida discloses widths of the middle block ([[0058]]) based on which the position of the middle blocks projection at the outer surface length of the tire main body can be determined.
Further, one of the ordinary skilled in the art readily appreciating that the benefits of the projected regions of the middle block, at the outer surface length of the main body of the tyre could be optimized by changing the width of the middle region  as taught by Ishida to improve braking performance during straight running ([0136], Ishida).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueishi (US 20080245457) in view of Matsumara (US 6799617) and further in view of  Maxwell (US 20060016536) and Ishida (US 20130284333).
Regarding Claim 22, Sueishi discloses a two-wheeled vehicle tire comprising: a tread portion being provided with a row of crown blocks arranged on a tire equator and a row of middle blocks arranged axially outwardly of the row of crown blocks (Figure 2), that circumferential pitch lengths of directly adjacent crown blocks are greater than circumferential pitch lengths of directly adjacent middle block (Figure 2, pitch length of crown blocks arranged on the equator are greater than the middle length). 
In the same field of endeavor pertaining to pneumatic tire, Matsumara ’617 discloses such that there are four kinds of different circumferential gaps including first, second, third and fourth gaps L1 - L4, as shown below in the figure, are provided on the rows of the crown blocks and the middle blocks. Matsumara’617 discloses , first gap L1 is at 0%, the   second gap L2, third gap L3 and fourth gap L4 shows the same increasing trend as  recited in the claim.  Matsumara’617 disclose that range of L2 around 0.07%, L3  around 0.1% ,L4 around 0.17%, although where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Matsumara discloses the claimed invention except the gaps L2, L3, L4 explicitly in the recited range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gaps L2, L3, L4, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to design the gaps for the purpose of improving performance.
Further, the above combination disclose narrow width of the tie bar with respect to didn’t specifically discloses the range of the width of the tie bar is from 1.5% to 4% of a tread width. In the same field of endeavor pertaining to the tyre art, Colby discloses that the width of the tie-bar is 3% TW.
The calculation for the tie bar width is described herein: From the Figure below the ratio of the width of the tie bar (X) and BW is 15%.
BW=0.20TW (Figure 2 illustrated); TW is tread width)
X=0.15 BW (Figure 4 illustrated)
BW =6.7X
6.7X= 0.20TW 
X=0.03TW therefore, tie bar width is 3% TW which meets the claim limitation range.
It would be obvious for one ordinary skilled in the art to modify the teaching of the above combination with the tie bar width of Colby’s for the purpose of as the design of the tire provides increased tread stability during retreading process ([0005]).


    PNG
    media_image2.png
    877
    1472
    media_image2.png
    Greyscale


Further regarding the limitation that the range of the width of the tie bar is from 1.5% to 4% of a tread width, Maxwell discloses that width of the biting element 50 and width of the biting element 40 (tie bars between the blocks)has same width, which is ≤ 20% of the length L of the block ([0018]). In the same field of endeavor, Ishida discloses length of the shoulder block is 25 mm ([0127]), therefore the biting width is less than 5mm from Maxwell and Ishida’s combined disclosure. Further, Ishida discloses that tread width is 145mm ([0127]), hence the tie bar width is less than 3.4% of the tread width.
Colby’s disclosure stated that the tie bar width range with respect to the tread width falls in the claimed range. Further, Maxwell and Ishida references are cited herein to provide a numerical range of the width of the tie bar and corroborate that narrow tie bars are common in the art.



    PNG
    media_image3.png
    789
    781
    media_image3.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741